Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                          Nos. 04-16-00630-CR & 04-16-00631-CR

                                     Cody Lon SMITH,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                           Trial Court Nos. B-07-057 & B-15-631
                          Honorable Rex Emerson, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgments of the trial court are
AFFIRMED.

       SIGNED February 27, 2019.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice